ORDER

PER CURIAM.
John Bender & Co., Cambridge Integrated Services, Inc., and Virginia Surety Co., Inc. appeal the final award of the Labor and Industrial Relations Commission that found Melvin Follis was permanently and totally disabled and that his work duties were a substantial factor in causing his arthritis to accelerate and become disabling.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The award is affirmed pursuant to Rule 84.16(b).